DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Scime et al. (US Pat.  No. 3,443,850) in view of Sahjian (US Pub. No. 2017/0030110 A1).
In regards to claim 1, Scime teaches a concealable firearm cabinet comprising: an external frame (14) sized and configured to conceal an inner cabinet (16); the inner cabinet being movable between a first position and a second position, wherein the inner cabinet comprises a first drawer and a second drawer (22); an actuator (34) for repositioning the inner cabinet between the first position and the second position; and a control (41) for activating the actuator.
Scime does not teach the control being a key fob, and a biometric authorization panel.
Sahjian teaches a storage shelf system that uses a key fob (i.e.; a remote control that provides access; 600) and a biometric authorization panel (i.e.; fingerprint reader, 601/602) (Para 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scime’s cabinet to have the control being a key fob, and including a biometric authorization panel.  The motivation would have been for the purpose of identifying an authorized user as taught by Sahjian (Para 0021).
In regards to claim 3, modified Scime teaches the inner cabinet (Scime: 16) is concealed within the external frame (Scime: 14) when the inner cabinet is in the first position (e.g.; in Fig. 3).
In regards to claim 4, modified Scime teaches at least a portion of the inner cabinet (Scime: 16) is not concealed within the external frame (Scime: 14) when the inner cabinet is in the second position (e.g.; in Fig. 1).
In regards to claim 9, modified Scime teaches the actuator is an electric lift (Page 1, Col 2, Lines 53-58 of Scime).
In regard to claim 11, Scime does not teach an illumination system for illuminating an interior of each of the first drawer and the second drawer.
Sahjian teaches a storage shelf that include an illumination system for illuminating an interior of the storage chamber (203; Para 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scime’s first and second drawers to include an illumination system for illuminating an interior thereof similar that of Sahjian’s storage chamber.  The motivation would have been for the purpose of providing illumination to items stored within the drawers as similarly taught by Sahjian (Para 0019).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scime et al. (US Pat.  No. 3,443,850) and Sahjian (US Pub. No. 2017/0030110 A1), and in further view of Mayer (US Pat. No. 9,578,963 B2).
In regards to claim 5, Scime, modified by Sahjian, does not particularly teach the second drawer is perpendicular to the first drawer.  Mayer teaches a cabinet having a second drawer (850, Fig. 9) perpendicular to a first drawer (810).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Scime’s cabinet to have the second drawer perpendicular to the first drawer as taught by Mayer.  The motivation would have been for the purpose of providing a design or arrangement of any variety as taught by Scime (Col 2, Lines 27-30).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scime et al. (US Pat.  No. 3,443,850) and Sahjian (US Pub. No. 2017/0030110 A1), and in further view of Cislo (US Pat. No. 4,890,466).
In regards to claim 10, Scime, modified by Sahjian, does not teach at least one of the first and second drawers comprises a fitted insert.  Cislo teaches a drawer (Fig. 6) having a fitted insert (57).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Scime’s cabinet to include a fitted insert in one of the drawers.  The motivation would have been for the purpose of protecting an item housed in the drawer as taught by Cislo (Col 6, Lines 37-43).
Allowable Subject Matter
Claims 12-19 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art or record does not anticipate or make obvious a gun safety headboard, nor a cabinet for securing a firearm having the combination of structural and functional limitations of applicant’s claimed invention.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631